UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 14 Notes to financial statements page 22 Trustees and officers page 34 For more information page 40 CEO corner To Our Shareholders, The performance of Greater China financial markets for the year ended October 31, 2007 was nothing short of spectacular. Even with a sharp drop in February 2007, which briefly spread to other markets worldwide, Greater China markets treated investors to returns in excess of 100% during the period. The results were primarily driven by the continued dynamic growth of the Chinese economy and a speculative surge in demand for stocks by retail investors. In the midst of this euphoria, however, talk of a bubble on the verge of bursting has grown stronger. This same fear caused the sell-off earlier this year, and analysts and pundits are still waiting for the other shoe to drop, believing that this level of return is unsustainable. Indeed, investors who survived the three-year U.S. bear market from 2000 through 2002 that followed the Internet bubble burst can be forgiven, if not applauded, for feeling apprehensive about the Greater China financial markets at this juncture. J ohn Hancock Greater China Opportunities Fund also performed exceedingly well in this period, providing shareholders with more than a 110% return. On the following pages, our fund manager explains performance, but also interjects a strong note of caution. We couldnt agree more and encourage our shareholders to scale back their expectations. In 2006, this fund rose by 70%, and already this year, the Fund has returned 77% year-to-date through October 2007. We remain bullish on the long-term outlook for this region and believe there is a place in almost any diversified portfolio for exposure to this dynamic part of the world. But given the Funds higher volatility and its explosive returns since inception in 2005, it may be time to consult with your investment professional about locking in some profits and ensuring that Greater China has not grown to be too large a piece of your portfolio. Although larger and more established than many emerging markets, the Greater China region functions in many ways as an emerging market and carries with it high levels of risk and volatility. While we are extremely pleased with the Funds performance, we would like to take this opportunity to remind you that the Greater China Opportunities Fund is not for the faint of heart and should play a supporting role in a well-diversified portfolio. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation by normally investing at least 80% of its assets in equity securities of companies located in China, Hong Kong or Taiwan. Over the last twelve months ► The activity in Greater China stocks reached speculative bubble proportions, as the Fund's benchmark rose by more than 150% in a one-year period. ► While the Fund participated in this raging bull market and more than doubled shareholders' money, our emphasis on quality, rotation to less-volatile names and an influx of cash caused the Fund to trail the benchmark. ► The 17th Chinese Communist Party Congress convened in October and emerged with a firm consensus that more effective steps must be taken to slow the nation's overheating economy and achieve balanced growth. Top 10 issuers China Mobile (Hong Kong) Ltd. 11.9% CNOOC Ltd. 3.1% PetroChina Co., Ltd. 6.2% China Shenhua Energy Co., Ltd. 1.9% China Life Insurance Co., Ltd. 5.8% China Telecom Corp. Ltd. 1.8% China Construction Bank 4.8% China Communications Constructions Ltd. 1.8% Industrial & Commercial Bank of China 4.2% China Petroleum and Chemical Corp. (Sinopec) 3.5% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Greater China Opportunities Fund Stocks in Greater China markets delivered extraordinarily strong gains during the 12-month review period, as speculation was rampant and many stocks rose for reasons having little to do with the fundamental attractiveness of their underlying businesses. The Chinese economy continued to expand at a brisk pace, with gross domestic product (GDP) rising 11.5% through the first three quarters of 2007, well above the governments recent target of 8% to 9%. GDP growth remained exceptionally robust despite the governments attempts to cool it with repeated increases in both interest rates and the banking reserve requirement, the latter of which was hiked by eight increments of 0.50% to end the period at 13%. As was the case in previous periods, speculation was most evident in the Shanghai Stock Exchange Composite Index A-shares, which include many lower-quality issues with less transparency in their corporate governance. The Fund continued to concentrate its buying in H-shares, which are listed in Hong Kong and tend to be stocks of companies that are financially stronger, more established in their respective markets and more shareholder-friendly. To help offset money pouring into China through corporate investments and the countrys soaring trade surplus, the government announced in August that it planned to allow mainland SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS China Power ▲ Injection of assets by the government New Energy China Everbright ▲ Turnaround story Century Sunshine ▼ Rising costs Ecological Technology Holdings 2 Portfolio Manager, MFC Global Investment Management (U.S.A.) Limited Pauline Dan, CFA Chinese citizens to invest in the Hong Kong stock market, which would constitute the most significant easing to date of the barriers that prevent most Chinese from investing internationally. Although the plan had yet to be implemented at period end, this announcement sparked a fresh wave of buying in Hong Kong stocks. Stocks in Greater China markets delivered extraordinarily strong gains during the 12-month review period Looking at performance For the 12 months ended October 31, 2007, John Hancock Greater China Opportunities Funds Class A, Class B, Class C and Class I shares returned 111.87%, 110.50%, 110.51% and 112.93%, respectively, at net asset value. Class NAV shares, which were launched December 28, 2006, returned 80.28% from inception through October 31, 2007. By comparison, the average Pacific/Asia ex-Japan fund monitored by Morningstar, Inc. returned 95.69%, 1 while the Morgan Stanley Capital International (MSCI) China Index finished with a 155.68% return. Keep in mind that your returns will differ from those listed above if you were not invested in the Fund for the entire period or did not reinvest all distributions. Historical performance information can be found on pages six and seven. As the period progressed and valuations became increasingly stretched, we positioned the Fund more defensively, rotating money out of higher-volatility names and into more stable stocks, largely the shares of companies based in Hong Kong and Taiwan. That decision, together with the Funds emphasis on quality, put us in the peculiar position of more than doubling our shareholders money yet trailing our benchmark by a substantial margin. However, although our cautious stance hurt performance in the short term, we believe it will help the Funds results over the longer term. History Greater China Opportunities Fund 3 has repeatedly shown that those who throw caution to the wind during speculative manias live to regret it. Additionally, our performance lagged to some extent because of the surplus of cash we carried, a result of how rapidly the Funds assets grew in a period of soaring share prices. Contributors and detractors The Fund benefited from its positions in a number of stocks. For example, in the technology sector, we received a boost from China Power New Energy Development Ltd. This company, which is involved in alternative energy generation, was helped by an injection of assets by the Chinese government. In the financial sector, an underweighting in China CITIC Bank H was helpful, as was our overweighting in China Everbright Ltd. The latter was a turnaround story, with businesses in securities and banking, and the companys banking unit was expected to gain its own exchange listing. Another financials holding that contributed to performance was China Insurance International H. A small property and casualty insurance company, China Insurance entered the life insurance business with good results. In the materials sector, Sino-Forest Corp. was a standout, returning over 400%. The largest forest management company in China, Sino-Forest was aided by rising demand for wood pulp. We sold our stakes in China Power, China CITIC Bank and China Insurance International during the period. On the negative side, the sectors that detracted most from performance versus the benchmark were industrials, financials and materials. In industrials, not having a position in China COSCO Holdings Co. Ltd., an H-share stock, was costly, as the share price rocketed to a gain of almost 1,000% following an injection of assets by the government. In materials, organic fertilizer maker Century Sunshine Ecological Technology Holdings Ltd. suffered from rising costs and delays in the start-up of a manufacturing facility, and we sold our position. Another detractor from the materials sector, Aluminum Corp. of China Ltd., hurt us because of the Funds underweighting. SECTOR DISTRIBUTION 2 Financials 31% Industrials 19% Energy 15% Telecommunication services 15% Materials 5% Consumer discretionary 4% Information technology 2% Consumer staples 2% Utilities 2% As happened with many stocks during the period, the mere announcement of the companys intention to obtain an A-share listing was enough to trigger an outsized gain. In financials, a negligible exposure to Ping An Insurance (Group) Co. of Greater China Opportunities Fund 4 China was counterproductive. Despite having what we considered an excessively rich valuation, the stock gained more than 300% on the strength of the companys progress in transforming itself into a financial supermarket and solid returns on its investment portfolio. As the period progressed and valuations became increasingly stretched, we positioned the Fund more defensively Outlook In October, the Chinese Communist Party convened in Beijing for a Party Congress, an event that is held only once every five years. Much attention was focused on this gathering because it came at such a critical time in Chinas development. One signifi cant development was that a new generation of politicians began to gain influence in the party. Further, there was a consensus that monetary policy to date has been ineffective in producing balanced growth and preventing the economy from overheating. Given these developments, we think it likely that more stringent measures will be adopted at some point soon to cool economic growth in China. We cannot forecast exactly when this will occur, but it will likely coincide with a return to less-speculative stock market conditions and a renewed investor focus on fundamentals. We therefore caution our shareholders to moderate their expectations about future returns for the Fund. For our part, we will continue to invest in companies with sound fundamentals, knowing that such a policy best serves our shareholders long-term interests. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect her own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Although they are larger and/or more established than many emerging markets, the markets of Greater China function in many ways as emerging markets, and carry the high levels of risk associated with emerging markets. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Greater China Opportunities Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 6-9-05 101.28%   62.22% 101.28%   218.93% B 6-9-05 105.50   63.94 105.50   227.10 C 6-9-05 109.51   64.57 109.51   230.10 I 1 6-9-05 112.93   66.52 112.93   239.55 NAV 1 12-28-06        80.28 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.92%, Class B  2.62%, Class C  2.62%, Class I  1.49%, Class NAV  1.25% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and NAV share prospectuses. Greater China Opportunities Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Greater China Opportunities Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the MSCI China Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-9-05 $33,010 $32,710 $42,820 C 2 6-9-05 33,010 33,010 42,820 I 3 6-9-05 33,955 33,955 42,820 NAV 3 12-28-06 18,028 18,028 20,381 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of October 31, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI China Index is an unmanaged market capitalization-weighted index of Chinese companies available to non-domestic investors. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and NAV share prospectuses. Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,752.30 $11.83 Class B 1,000.00 1,745.90 16.61 Class C 1,000.00 1,745.90 16.61 Class I 1,000.00 1,756.60 8.83 Class NAV 1,000.00 1,757.30 6.59 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Greater China Opportunities Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,016.60 $8.67 Class B 1,000.00 1,013.10 12.18 Class C 1,000.00 1,013.10 12.18 Class I 1,000.00 1,018.80 6.47 Class NAV 1,000.00 1,020.42 4.83 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.70%, 2.40%, 2.40%, 1.27% and 0.95% for Class A, Class B, Class C, Class I and Class NAV, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Greater China Opportunities Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-07 This schedule consists of one main category: common stocks. Common stocks are further broken down by industry group. Issuer Shares Value Common stocks 95.98% (Cost $213,345,972) Airlines 0.99% China Eastern Airlines Corp. Ltd. (China) (F)(I) 2,710,000 2,949,423 China Southern Airlines Co. Ltd. (China) (F)(I) 770,000 1,073,723 Aluminum 1.37% Aluminum Corp. of China Ltd. (China) (F) 1,948,000 5,555,177 Automobile Manufacturers 1.12% Denway Motors Ltd. (Hong Kong) (F) 6,450,000 4,551,248 Broadcasting & Cable TV 0.27% Phoenix Satellite Television Holdings Ltd. (Hong Kong) (F) 4,466,000 1,076,194 Coal & Consumable Fuels 2.90% China Shenhua Energy Co. Ltd. (China) (F) 1,182,500 7,619,921 Yanzhou Coal Mining Co. Ltd. (China) (F) 1,912,000 4,120,983 Commodity Chemicals 0.51% Sinopec Shanghai Petrochemical Co. Ltd. (China) (F)(W) 2,530,000 2,067,948 Computer Storage & Peripherals 0.22% TPV Technology Ltd. (Hong Kong) (F) 1,306,000 879,400 Construction & Engineering 4.44% China Communications Constructions Ltd. (China) (F) 2,239,000 7,103,866 COSCO International Holdings Ltd. (Hong Kong) (F) 4,422,000 6,812,030 Shui On Construction and Material Ltd. (Hong Kong) (F) 1,040,000 4,059,837 Construction & Farm Machinery & Heavy Trucks 0.92% China Infrastructure Machinery Holdings, Ltd. (China) (F) 950,000 2,110,485 Weichai Power Co. Ltd. (China) (F)(I) 155,000 1,596,269 Distributors 1.38% China Resources Enterprise Ltd. (Hong Kong) (F) 1,272,000 5,579,092 Diversified Banks 13.67% Bank of China Ltd. (China) (F) 9,333,000 6,152,994 Bank of East Asia Ltd. (Hong Kong) (F) 811,017 5,517,777 China Construction Bank (China) (F) 17,205,000 19,558,372 China Merchants Bank Co. Ltd. (China) (F) 386,000 1,990,183 CITIC International Financial Holdings Ltd. (Hong Kong) (F) 775,000 666,788 See notes to financial statements Greater China Opportunities Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Diversified Banks (continued) HSBC Holdings Plc (United Kingdom) (F) 233,200 $4,596,331 Industrial & Commercial Bank of China (China) (F) 17,640,000 16,846,999 Diversified Metals & Mining 0.67% Jiangxi Copper Co. Ltd. (China) (F) 771,000 2,726,811 Diversified REITs 0.76% GZI Real Estate Investment Trust (Hong Kong) (F) 7,561,000 3,061,678 Electronic Equipment Manufacturers 1.52% Au Optronics Corp. ADR (Taiwan) (F) 52,525 1,141,368 Chi Mei Optoelectronice Corp. (Taiwan) (F) 2,366,400 3,427,417 Kingboard Chemical Holdings Ltd. (Hong Kong) (F) 244,500 1,605,834 Forest Products 0.59% Sino-Forest Corp. (Canada) (F)(I) 90,900 2,404,094 Gas Utilities 0.86% Xinao Gas Holdings Ltd. (China) (F) 1,626,000 3,094,631 Zhengzhou Gas Co. Ltd. (China) (F) 1,900,000 383,306 Gold 0.68% Zijin Mining Group Co. Ltd. (China) (F) 1,576,000 2,751,488 Heavy Electrical Equipment 1.78% Harbin Power Equipment Co. Ltd. (China) (F) 1,636,000 5,354,599 Shanghai Electric Group Co. Ltd. (China) (F) 1,852,000 1,838,966 Highways & Railtracks 1.66% Road King Infrastructure Ltd. (Hong Kong) (F) 2,675,000 5,410,508 Zhejiang Expressway Co. Ltd. (China) (F) 898,000 1,296,748 Hotels, Resorts & Cruise Lines 0.31% China Travel International Investment Hong Kong Ltd. (Hong Kong) (F) 1,542,000 1,238,801 Hypermarkets & Super Centers 0.66% Lianhua Supermarket Holdings Ltd. (China) (F) 1,693,000 2,654,990 Independent Power Producers & Energy Traders 2.11% China Power International Development Ltd. (Hong Kong) (F) 5,339,000 2,859,581 China Resources Power Holdings Co. Ltd. (Hong Kong) (F) 1,518,000 5,678,301 Industrial Conglomerates 3.15% Beijing Enterprises Holdings Ltd. (Hong Kong) (F) 424,000 2,637,189 Citic Pacific Ltd. (Hong Kong) (F) 812,000 5,120,008 Hutchison Whampoa Ltd. (Hong Kong) (F) 256,000 3,217,346 Shanghai Industrial Holdings Ltd. (Hong Kong) (F) 306,000 1,792,383 Industrial Machinery 1.74% Enric Energy Equipment Holdings, Ltd. (Hong Kong) (F)(I) 2,244,000 3,149,818 EVA Precision Industrial Holdings, Ltd. (Hong Kong) (F) 3,294,000 1,243,718 Shanghai Prime Machinery Co. (China) (F) 5,620,000 2,645,459 Integrated Oil & Gas 9.70% China Petroleum and Chemical Corp. (Sinopec) (China) (F)(W) 8,968,000 14,278,158 PetroChina Co. Ltd. (China) (F) 9,676,000 24,980,822 See notes to financial statements Greater China Opportunities Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Integrated Telecommunication Services 2.57% China Netcom Group Corp. (Hong Kong) Ltd. (Hong Kong) (F) 1,020,000 3,134,616 China Telecom Corp. Ltd. (China) (F) 8,386,000 7,250,432 Investment Banking & Brokerage 1.12% Goldbond Group Holdings Ltd. (Hong Kong) (F)(I) 17,610,000 1,599,691 Meadville Holdings Ltd. (Hong Kong) (F) 11,888,000 2,936,197 Leisure Products 0.56% Li Ning Co. Ltd. (Hong Kong) (F) 606,000 2,277,276 Life & Health Insurance 6.95% China Life Insurance Co. Ltd. (China) (F) 3,530,000 23,561,080 Ping An Insurance (Group) Co. of China Ltd. (China) (F) 325,000 4,549,002 Marine 1.50% China Shipping Container Lines Co. Ltd. (China) (F) 619,000 821,000 Cosco Corp. (Singapore) Ltd. (Singapore) (F) 460,000 2,494,803 Pacific Basin Shipping Ltd. (Hong Kong) (F) 1,238,000 2,773,457 Marine Ports & Services 1.62% China Merchants Holdings International Co. Ltd. (Hong Kong) (F) 654,670 4,617,384 Cosco Pacific Ltd. (Hong Kong) (F) 616,000 1,919,477 Oil & Gas Exploration & Production 3.05% CNOOC Ltd. (Hong Kong) (F) 5,714,000 12,347,719 Other Diversified Financial Services 0.90% China Everbright Ltd. (Hong Kong) (F)(I) 809,000 3,638,320 Packaged Foods & Meats 1.65% China Mengniu Dairy Co. Ltd. (Hong Kong) (F) 620,000 2,633,656 China Yurun Food Group Ltd. (Hong Kong) (F) 2,312,000 4,060,539 Personal Products 0.33% Hengan International Group Co. Ltd. (Hong Kong) (F) 347,000 1,353,228 Property & Casualty Insurance 0.79% PICC Property and Casualty Co. Ltd. (China) (F) 1,526,000 3,189,503 Railroads 0.40% Guangshen Railway Co. Ltd. (China) (F)(W) 1,898,000 1,620,132 Real Estate Management & Development 6.56% Cheung Kong Holdings Ltd. (Hong Kong) (F) 178,000 3,491,298 China Overseas Land & Investment Ltd. (Hong Kong) (F) 2,696,000 6,452,696 China Resources Land Ltd. (Hong Kong) (F) 1,934,000 4,892,723 Guangzhou Investment Co. Ltd. (Hong Kong) (F) 6,616,000 2,818,403 Shenzhen Investment Ltd. (Hong Kong) (F) 1,832,000 1,770,950 Shimao Property Holdings Ltd. (China) (F) 775,000 2,774,384 Shui On Land Ltd. (China) (F) 3,110,000 4,328,757 Semiconductors 0.20% Advanced Semiconductor Manufacturing Corp. (China) (F)(I) 13,160,000 805,477 Steel 0.73% Maanshan Iron & Steel Co. Ltd. (China) (F) 3,320,000 2,958,609 See notes to financial statements Greater China Opportunities Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Technology Distributors 1.13% Digital China Holdings Ltd. (Hong Kong) (F) 6,995,800 4,585,161 Wireless Telecommunication Services 11.94% China Mobile (Hong Kong) Ltd. (Hong Kong) (F) 2,337,000 48,310,466 Total investments (Cost $213,345,972) 95.98% Other assets and liabilities, net 4.02% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (W) Fund owns 5% or more of the outstanding voting securities of the issuer. See notes to financial statements Greater China Opportunities Fund 13 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $203,451,272) $370,479,260 Investments in affiliated issuers, at value (cost $9,894,700) 17,966,238 Total investments, at value (cost $213,345,972) Cash 8,780,957 Foreign currency at value (cost $2,473,285) 2,487,269 Receivable for investments sold 3,095,016 Receivable for shares sold 3,714,514 Dividends receivable 62,937 Other assets 2,200 Total assets Liabilities Payable for investments purchased 307,527 Payable for shares repurchased 1,044,895 Payable to affiliates Management fees 329,465 Distribution and service fees 26,418 Other 44,869 Other payables and accrued expenses 126,831 Total liabilities Net assets Capital paid-in 206,864,377 Accumulated net realized gain on investments and foreign currency transactions 22,261,019 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 175,113,610 Undistributed net investment income 469,380 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($283,307,581 ÷ 8,705,850 shares) $32.54 Class B ($55,326,795 ÷ 1,720,100 shares) 1 $32.16 Class C ($58,919,566 ÷ 1,832,007 shares) 1 $32.16 Class I ($6,140,538 ÷ 187,852 shares) $32.69 Class NAV ($1,013,906 ÷ 30,990 shares) $32.72 Maximum offering price per share Class A 2 ($32.54 ÷ 95%) $34.25 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Greater China Opportunities Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends from unaffiliated issuers (net of foreign withholding taxes of $2,070) $4,352,765 Dividends from affiliated issuers 214,142 Interest 32,241 Total investment income Expenses Investment management fees (Note 2) 2,261,370 Distribution and service fees (Note 2) 1,096,978 Class A, B and C transfer agent fees (Note 2) 446,045 Class I transfer agent fees (Note 2) 2,427 Accounting and legal services fees (Note 2) 25,503 Custodian fees 156,734 Blue sky fees 95,645 Printing fees 54,580 Professional fees 28,212 Trustees fees 8,156 Miscellaneous 25,336 Total expenses Net investment income Realized and unrealized gain Net realized gain on Investments in unaffiliated issuers 26,401,084 Investments in affiliated issuers 569,375 Foreign currency transactions 71,218 Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers 152,610,262 Investments in affiliated issuers 8,071,538 Translation of assets and liabilities in foreign currencies 15,790 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase in net assets From operations Net investment income $521,107 $398,162 Net realized gain 2,822,442 27,041,677 Change in net unrealized appreciation (depreciation) 14,784,854 160,697,590 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (34,481) (446,999) Class B  (7,633) Class C  (6,002) Class I (4,277) (38,951) From net realized gain Class A (44,190) (2,043,716) Class B (5,067) (419,850) Class C (4,308) (330,123) Class I (351) (111,132) From Fund share transactions (Note 4) Total increase Net assets Beginning of year 15,098,594 112,039,743 End of year 1 1 Includes undistributed net investment income of $499,607 and $469,380, respectively. See notes to financial statements Greater China Opportunities Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.03 0.16 0.07 Net realized and unrealized gain on investments 0.21 5.43 17.14 Total from investment operations Less distributions From net investment income  (0.01) (0.08) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $12 $79 $283 Ratio of net expenses to average net assets (%) 1.93 6 1.89 1.68 Ratio of gross expenses to average net assets (%) 4.44 1.92 7 1.68 Ratio of net investment income to average net assets 0.68 6 1.14 0.34 Portfolio turnover (%) 28 5 57 85 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Greater China Opportunities Fund 17 Financial highlights F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.02 0.09 (0.07) Net realized and unrealized gain on investments 0.19 5.37 16.98 Total from investment operations Less distributions From net investment income   (0.01) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $1 $16 $55 Ratio of net expenses to average net assets (%) 2.63 6 2.59 2.38 Ratio of gross expenses to average net assets (%) 5.14 2.62 7 2.38 Ratio of net investment income (loss) to average net assets 0.43 6 0.63 (0.32) Portfolio turnover (%) 28 5 57 85 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Greater China Opportunities Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income (loss) 2 0.03 0.08 (0.05) Net realized and unrealized gain on investments 0.18 5.38 16.96 Total from investment operations Less distributions From net investment income   (0.01) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $1 $13 $59 Ratio of net expenses to average net assets (%) 2.62 6 2.59 2.38 Ratio of gross expenses to average net assets (%) 5.13 2.62 7 2.38 Ratio of net investment income (loss) to average net assets 0.61 6 0.55 (0.25) Portfolio turnover (%) 28 5 57 85 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Greater China Opportunities Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.03 0.24 0.09 Net realized and unrealized gain on investments 0.23 5.42 17.28 Total from investment operations Less distributions From net investment income  (0.06) (0.13) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  8 $4 $6 Ratio of net expenses to average net assets (%) 1.45 6 1.46 1.22 Ratio of gross expenses to average net assets (%) 3.96 1.49 7 1.22 Ratio of net investment income to average net assets 0.76 6 1.70 0.44 Portfolio turnover (%) 28 5 57 85 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into consideration expense reductions during the periods shown. 8 Less than $500,000. See notes to financial statements Greater China Opportunities Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS NAV SHARES Period ended 10-31-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.35 Net realized and unrealized gain on investments 14.22 Total from investment operations Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $1 Ratio of net expenses to average net assets (%) 1.12 5 Ratio of net investment income to average net assets 1.56 5 Portfolio turnover (%) 85 1 Beginning of operations from 12-28-06 to 10-31-07. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Greater China Opportunities Fund 21 Notes to financial statements Note 1 Accounting policies John Hancock Greater China Opportunities Fund (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company registered under the Investment Company Act of as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B , Class C, Class I and Class NAV shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
